DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection has been withdrawn in view of the amendment and applicant’s remarks.
The rejection of record has been modified for most of the claims to address the amended limitations. In the instant case, Liu does not explicitly recite a second determining step; however, it is noted that the step is essentially a repetition of the first determination step. Thereby, it would be obvious to one of the ordinary skills in the art to repeat the determination since it is going to bring the same predictable result of inferring the properties of the channel over which a symbol t is conveyed.
Please note that for parent claim 15 most of the amended limitation were added as a selection that makes optional the limitations. Therefore, the rejection of record still applies and the rejection stands.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu 20190327710.

As to claim 15, Liu discloses a network device, comprising: a processor, configured to generate a power saving signal and a paging related signal; and a transceiver, configured to send the paging related signal generated by the processor, and send the power saving signal and to enable a terminal device to receive the power saving signal based on a Quasi-Co-Located (QCL) relation between the paging related signal and the power saving signal and power related signal, the paging related signal comprising a Physical Downlink Control Channel (PDCCH) for scheduling a paging message and/or a Physical Downlink Shared Channel (PDSCH) for bearing the paging message (see par. 0016, 0019-0020, 0085, 0274); or send the power saving signal generated by the processor, and send the paging related signal to enable a terminal device to receive the paging related signal based on a Quasi-Co-Located (QCL) relation between the paging related signal and the power saving signal and the power saving signal, the paging related signal comprising a Physical Downlink Control Channel 
As to claim 16, Liu discloses the method of claim 1, wherein the QCL relation between the paging related signal and the power saving signal represents that: a De Modulation Reference Signal (DMRS) antenna port for receiving the paging related signal and a antenna port associated with reception of the power saving signal meet the QCL relation (see par. 0274-0278).
As to claim 17, Liu discloses the network device of claim 15, wherein the QCL relation comprises: a QCL relation between the paging related signal and a power saving signal associated with the paging related signal, and the power saving signal associated with the paging related signal comprises a power saving signal meeting a predetermined relation with the paging related signal in a time domain and/or a frequency domain (see par. 0274-0276).
As to claim 18, Liu discloses the network device of claim 17, wherein the QCL relation comprises a QCL relation in terms of the spatial receiving parameter; and the transceiver is specifically configured to: send the paging related signal and send the power saving signal associated with the paging related signal by using a sending beam of the paging related signal (see par. 00264, 0274-0276).

As to claim 20, Liu discloses the network device of claim 15, wherein the transceiver is further configured to: send configuration information to the terminal device, the configuration information being used to indicate the QCL relation (see par. 0274-0276).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu 20190327710.

As to claim 1. Liu discloses a method for signal transmission, comprising: receiving, by a terminal device, a paging related signal (see par. 0016, 0019); determining, by a terminal device, a Quasi-Co-Located (QCL) relation between a paging related signal and a power saving signal (see par. 0085, 0274), the paging related signal comprising a Physical Downlink Control Channel (PDCCH) for scheduling a paging message and/or a Physical Downlink Shared Channel (PDSCH) for bearing the paging message (see par. 0156); and receiving, by the terminal device, the power saving signal based on the QCL relation and the paging related signal; or receiving, by a terminal device, a power saving signal (see par. 0019-0020, 0274) and the power; wherein the QCL relation comprises a QCL relation between the paging related signal and the power saving signal in terms of at least one of: a delay spread, a Doppler spread, a Doppler shift, an average delay or a spatial receiving parameter (see par. 0273). Liu does not explicitly recite a second determining step; however, it is noted that the step of determining, by the terminal device, a Quasi-Co-Located (QCL) relation between a paging related signal and the power saving signal, the paging related signal 
As to claim 2, Liu discloses the method of claim 1, wherein the QCL relation between the paging related signal and the power saving signal represents that: a De Modulation Reference Signal (DMRS) antenna port for receiving the paging related signal and a antenna port associated with reception of the power saving signal meet the QCL relation (see par. 0274-0278).
As to claim 3. Liu discloses the method of claim 1, wherein the QCL relation comprises a QCL relation between the paging related signal and the power saving signal in terms of at least one of: a delay spread, a Doppler spread, a Doppler shift, an average delay or a spatial receiving parameter (see par. 0273).
As to claim 4. Liu discloses the method of claim 1, wherein the QCL relation comprises: a QCL relation between the paging related signal and a power saving signal associated with the paging related signal, and the power saving signal associated with the paging related signal comprises a power saving signal meeting a predetermined relation with the paging related signal in a time domain and/or a frequency domain (see par. 0274-0276).

As to claim 6. Liu discloses the method of claim 1, further comprising: determining, by the terminal device, a timing relation between the paging related signal and the power saving signal, wherein receiving, by the terminal device, the power saving signal based on the QCL relation comprises: receiving, by the terminal device, the power saving signal based on the QCL relation and the timing relation; and receiving, by the terminal device, the paging related signal based on the QCL relation comprises: receiving, by the terminal device, the paging related signal based on the QCL relation and the timing relation (see par. 0272-0276).
Regarding claims 7-11 and 14, they are the terminal device claims of method claims 1-6. Therefore, claims 7-11 and 14 are rejected for the same reasons as shown above.
As to claim 12, Liu discloses the terminal device of claim 7, wherein the QCL relation comprises a QCL relation in terms of the spatial receiving parameter; and the transceiver is specifically configured to: receive the power saving signal by using an optimal receiving beam of the paging related signal and a spatial receiving parameter corresponding to the optimal receiving beam (see par. 0264, 0276).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCOS L TORRES/Primary Examiner, Art Unit 2647